DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 21-36 are pending, claims 1-20 have been cancelled, and claims 21-36 are currently under consideration for patentability under 37 CFR 1.104. 

Information Disclosure Statement
The information disclosure statement filed 09/16/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Objections
Claims 21-30 and 32-34 are objected to because of the following informalities:  
In claim 21, “and;” should read “and”.  
In claims 22-30 and 32-34, the preamble recites “the system of claim x”. However, the independent claims 21 and 31 do not recite a “system”. Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an imaging apparatus” in claim 21; “a processing unit” in claims 23 and 36.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 21-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 21, the limitation “wherein the first connector opening…the first prong of the connector…received in the second connector opening” is unclear. It is unclear which feature “the connector” refers to because claim 21 previously recites “a first illumination connector”, “a second illumination connector”, and “a connector”. Dependent claims 22-30 are rejected due to their dependency on claim 21.
Regarding claim 23, the limitation “the connector” lacks antecedent basis for the same reasons stated above for claim 21. The limitation “the first and second light sources” lacks antecedent basis as these features were not previously recited.
Regarding claim 29-30, the limitation “the connector” lacks antecedent basis for the same reasons stated above for claim 21.
Regarding claim 31, the limitation “the connector” lacks antecedent basis. It is unclear which feature “the connector” refers to because claim 31 previously recites “a first illumination connector”, “a second illumination connector”, and “a connector”. Dependent claims 32-34 and 36 are rejected due to their dependency on claim 31.
Regarding claim 33, the limitation “the connector” lacks antecedent basis for the same reasons stated above for claim 31.
Regarding claim 35, the limitations “the first illumination connector” and “the second illumination connector” lacks antecedent basis. These features have not been previously recited.
Regarding claim 36, the limitation “the control unit” lacks antecedent basis. This feature has not been previously recited. Additionally, “the first and second light sources” lacks antecedent basis. These features have not been previously recited.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-36 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5, 9, 21-22, 24, and 27 of U.S. Patent No. 10,463,234. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is similar to the claims noted above in the U.S. Patent. Therefore, it would have been obvious to one having ordinary skill in the art to understand that the claims in the current application discloses the subject matter as claimed in the U.S. Patent (i.e. the features of an imaging apparatus, an electrical wire, a first illumination connector/device, a second illumination connector/device, a connector, a first and second illumination connectors, a .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-26, 28-33, and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Barath (US 4,754,328), in view of Kidawara (US 4,862,258).
Regarding claim 21, Barath discloses a medical device (see figure 1), comprising: an endoscope (see figure 1), including: a first illumination connector (46, figure 4), a second illumination connector (48, figure 4), a connector (38, figures 2 and 8) coupled to the first and second illumination connectors (both fibers will extend through passageways 76 and 78...; Col. 6, lines 31-39), wherein the first illumination Barath is silent regarding an imaging apparatus, an electrical wire coupled to the imaging apparatus, the connector coupled to the electrical wire; and the port having an electrical interface between the first connector opening and the second connector opening, the electrical wire is operatively coupled to the electrical interface.  
Kidawara teaches an endoscope (2A, figure 3) with a solid state imaging device (18, figure 3). The solid state imaging device is a CCD that is arranged in the image forming position of the objective lens (17, figure 3). The optical image that has been converted by the solid state imaging device will be amplified by a preamplifier (24, figure 3) and transmitted to a signal connector (6A, figure 3) side through a signal transmitting 
	It would have been obvious to one of ordinary skill in the art before the time of filing to modify the medical device, specifically the coherent fiber bundle (40, figure 5; Barath) and stationary lens tube (130, figures 10-11) and camera (136, figure 10), of Barath with an objective lens (17, figure 3), a solid state imaging device (18, figure 3), a preamplifier (24, figure 3), a signal transmitting line (see figure 3), a signal connector (6a, figure 3), signal connector receptacle (12, figure 3), and a video processor (25a-b, figure 3) as taught by Kidawara. Doing so would provide a resolution that is higher than a fiber scope (Col. 1, lines 24-29). The modified device would have an imaging apparatus (this element is interpreted under 35 USC 112f as an imaging sensor like a CCD or CMOS [0024] | 18, figure 3; Kidawara), an electrical wire coupled to the imaging apparatus (signal transmitting line, see figure 3 of Kidawara), the connector coupled to the electrical wire (12, figure 3; Kidawara); and the port having an electrical interface (6a, figure 3; Kidawara) between the first connector opening and the second connector opening (the modified device would have the electrical interface located at 130, figure 11 of Barath | the examiner interpreted 130 to be “between” the first and second connector openings), the electrical wire is operatively coupled to the electrical interface (6a and 12, figure 3; Kidawara).  
Regarding claim 22, Barath further discloses the first illumination connector includes at least one optical fiber configured to transmit light through the medical device (laser fiber 46…to fiber optic pin 88; Col. 6, lines 33-35).  
Regarding claim 23, Barath and Kidawara further disclose the connector includes a single cable (see 38, figure 2; Barath), the electrical wire and the first and second illumination connectors being at least partially received within the cable (see figure 7; Barath), and wherein the control unit includes a single housing (see 10, figure 1; Barath | 1a, figures 3 and 8 of Kidawara) containing the electrical interface, the first light source (116, figure 10; Barath), and a processing unit (this element is interpreted under 35 USC 112f as a processor [0025] | video processor 25a-b, figure 3; Kidawara). Barath and Kidawara are silent regarding the single housing containing the second light source.
Barath teaches an additional laser light source that could provide laser light of sufficient energy through one or more fibers either in or along the coherent bundle for actually performing an operative procedure (Col. 8, lines 25-29).
	It would have been obvious to modify the housing, the connector, and the endoscope of Barath and Kidawara with the additional laser light source and fiber (Col. 8, lines 25-29) as taught by Barath. Doing so would provide laser light for performing an operative procedure (Col. 8, lines 25-29; Barath). The modified housing would have the second light source (additional laser light source; Col. 8, lines 25-29; Barath).
  	Regarding claim 24, Barath further discloses the control unit further includes: a first light source (116, figure 10; Barath). Barath and Kidawara are silent regarding a second light source.  
Barath teaches an additional laser light source that could provide laser light of sufficient energy through one or more fibers either in or along the coherent bundle for actually performing an operative procedure (Col. 8, lines 25-29). The third, single laser 
	It would have been obvious to modify the control unit, the connector, and the endoscope of Barath and Kidawara with the additional laser light source and fiber (Col. 8, lines 25-29) as taught by Barath. Doing so would provide laser light for performing an operative procedure (Col. 8, lines 25-29; Barath). The modified control unit would have a second light source (additional laser light source; Col. 8, lines 25-29; Barath). The examiner interpreted the transmission of light from the additional light source would occur through pins 88 or 90 in figure 8 due to the third fiber 53 being next to fibers 46 and 48 as shown in figures 3-4, where fibers 46 and 48 then diverge to be connected to pins 88 or 90 (Col. 6, lines 31-39 | figure 8). The additional light source would be optically aligned through one of the sockets (118 or 119, figure 11 | socket 117 is already optically aligned with the first light 116 in figure 10) to achieve maximum power transfer to one of the pins, which would enhance the total amount of light which can be provided (Col. 6, lines 49-52) to the fiber. 
Regarding claim 25, Barath further discloses the first connector opening is configured to operatively couple the first illumination connector to the first light source and not to operatively couple the first illumination connector to the second light source (when optic pin 88 is inserted into socket 117; optic pin 90 would be inserted into 119 | see figures 8 and 11 of Barath), and wherein the second connector opening is configured to operatively couple the second illumination connector to the second light source and not to operatively couple the second illumination connector to the first light source (optic pin 90 is inserted into 119; see figures 8 and 11). The examiner interpreted the transmission of light from the additional light source would occur through either pins 88 or 90 in figure 8 due to the third fiber 53 being next to fibers 46 and 48 in figures 3-4, where fibers 46 and 48 then diverge to be connected to pins 88 or 90 (Col. 6, lines 31-39). The additional light source would be optically aligned through one of the sockets (118 or 119, figure 11 | socket 117 is already optically aligned with the first light 116 in figure 10) to achieve maximum power transfer to one of the pins, which would enhance the total amount of light which can be provided (Col. 6, lines 49-52) to the fiber.
Regarding claim 26, Barath further discloses a distance between the first prong and the second prong is the same as a distance between the first light source and the second light source (the first and second light sources are optically aligned with the first and second prongs | see 88 and 90, figure 8 of Barath | optical alignment; Col. 6, lines 64 | modified device would have the additional/second light source optically aligned with the second prong; see interpretation in claim 25 above).  The examiner interpreted the distance between the first and second prongs would be the same between first and second light sources since the light sources are optically aligned with the prongs.
Regarding claim 28, Barath further discloses the first connector opening is configured to align the first illumination connector with the first light source (see 114, 116, figure 10 | optical alignment; Col. 6, lines 64), and wherein the second connector opening is configured to align the second illumination connector with the second light source (the modified device would have the additional/second light source optically aligned with the second illumination connector | Col. 8, lines 25-29 | fiber 53 is next to fibers 46 and 48, figure 3).  The additional light source would be optically aligned through one of the sockets (118 or 119, figure 11 | socket 117 is already optically aligned with the first light 116 in figure 10) to achieve maximum power transfer, which would enhance the total amount of light which can be provided (Col. 6, lines 49-52). 
Regarding claim 29, Barath further discloses the connector is removably attachable to the port (plugging into receptacle 28; Col. 4, lines 15).  
Regarding claim 30, Barath further discloses the connector has a friction fit with the port (the opening in receptacle 28 matches that of interface connector 38 to specifically and positively align interface connector 38 within receptacle 28; Col. 6, lines 40-43). Although a pair of locking grooves (92 and 94, figures 1-2) releasably lock and hold the interface connector within the receptacle (28, figure 1 | Col. 6, lines 43-46), the examiner interpreted the connector also has a friction fit with the port due to having a matching shape and being able to plug into the port. 
Regarding claim 31, Barath discloses a medical device (see figure 1), comprising: a connector (38, figures 2 and 8), including: -4-Application No. 16/571,327Attorney Docket No.: 06530-0706-02000a first prong (fiber optic pin 88, figure 8), wherein the first prong includes a first illumination connector extending therethrough (laser fiber 46…to fiber optic pin 88; Col. 6, lines 33-35); a second prong (90, figure 8), wherein the second prong includes a second illumination connector extending therethrough (fiber 48…to fiber optic pin 90; Col. 6, lines 35-39 | 90, figure 8); wherein the connector is configured to be received by a socket (receptacle 28, figure 1) having a first connector opening (socket 117, dummy sockets 118-119, figure 11), and a second connector opening (socket 117, dummy sockets 118-119, figure 11). Barath is silent regarding an electrical connection portion disposed between the first prong and the second prong, wherein the electrical connection portion is coupled to an electrical 
Kidawara teaches an endoscope (2A, figure 3) with a solid state imaging device (18, figure 3). The solid state imaging device is a CCD that is arranged in the image forming position of the objective lens (17, figure 3). The optical image that has been converted by the solid state imaging device will be amplified by a preamplifier (24, figure 3) and transmitted to a signal connector (6A, figure 3) side through a signal transmitting line and will be input into a video processor (25a or 25b, figure 3) through the signal connector receptacle (12, figure 3 | Col. 5, lines 43-50).
	It would have been obvious to one of ordinary skill in the art before the time of filing to modify the medical device of Barath with an objective lens (17, figure 3), a solid state imaging device (18, figure 3), a preamplifier (24, figure 3), a signal transmitting line (see figure 3), a signal connector (6a, figure 3), signal connector receptacle (12, figure 3), and a video processor (25a-b, figure 3) as taught by Kidawara. Doing so would provide a resolution that is higher than a fiber scope (Col. 1, lines 24-29). The modified medical device would have an electrical connection portion (12, figure 3; Kidawara) disposed between the first prong and the second prong (the modified device would have the electrical connection portion located at 67, figure 9 of Barath | the examiner interpreted 67 to be “between” the first and second prongs), wherein the electrical connection portion is coupled to an electrical wire (see signal transmitting line from 24 to 12 in figure 3 of Kidawara); the socket having an electrical interface (see 6a, figure 3; Kidawara | the modified device would have the electrical interface located at 130, figure 11 of Barath | the examiner interpreted 130 to be “between” the first and second connector openings) between the first connector opening and the second connector opening.
Regarding claim 32, Barath further discloses each of the first illumination connector and the second illumination connector includes at least one optical fiber (laser fiber 46…to fiber optic pin 90; Col. 6, lines 33-39).  
Regarding claim 33, Barath further discloses the connector includes a single cable (see 38, figure 2), the electrical wire and the first and second illumination connectors being at least partially received within the cable (see figure 7; Barath).  
Regarding claim 35, Barath discloses a medical device (see figure 1) comprising: a control unit (10, figure 1), including:-5-Application No. 16/571,327Attorney Docket No.: 06530-0706-02000 a first light source (116, figure 10), and a port (receptacle 28, figure 1) having a first connector opening (socket 117, dummy sockets 118-119, figure 11), a second connector opening (socket 117, dummy sockets 118-119, figure 11), wherein the first connector opening is configured to receive a first prong (88, figure 8) of a connector (38, figures 2 and 8) and the second connector opening is configured to receive a second prong of the connector (receiving selectively either fiber optic pin 88 or 90…sockets 118-119 may be provided…to receive pin; Col. 7, lines 1-7). Barath is silent regarding a second light source, the port having an electrical interface between the first connector opening and the second connector opening, wherein the first connector opening is configured to receive a first prong of a connector and the second connector opening is configured to receive a second prong of the connector so as to operatively couple an electrical wire to the electrical interface, to operatively couple the first illumination connector to the first light source, and to operatively couple the second illumination connector to the second light source.  

Kidawara teaches an endoscope (2A, figure 3) with a solid state imaging device (18, figure 3). The solid state imaging device is a CCD that is arranged in the image forming position of the objective lens (17, figure 3). The optical image that has been converted by the solid state imaging device will be amplified by a preamplifier (24, figure 3) and transmitted to a signal connector (6A, figure 3) side through a signal transmitting line and will be input into a video processor (25a or 25b, figure 3) through the signal connector receptacle (12, figure 3 | Col. 5, lines 43-50).
It would have been obvious to modify the medical device, specifically the control unit and connector, of Barath with the additional laser light source in the control unit and fiber (Col. 8, lines 25-29) in the connector as taught by Barath. Doing so would provide laser light for performing an operative procedure (Col. 8, lines 25-29; Barath). Additionally, it would have been obvious to modify the medical device, specifically the coherent fiber bundle (40, figure 5; Barath) and stationary lens tube (130, figures 10-11) and camera (136, figure e10), of Barath with an objective lens (17, figure 3), a solid state imaging device (18, figure 3), a preamplifier (24, figure 3), a signal transmitting line (see figure 3), a signal connector (6a, figure 3), signal connector receptacle (12, figure 3), and a video processor (25a-b, figure 3) as taught by Kidawara. Doing so would provide a resolution that is higher than a fiber scope (Col. 1, lines 24-29; Kidawara). The the examiner interpreted 130 to be “between” the first and second connector openings), wherein the first connector opening is configured to receive a first prong of a connector and the second connector opening is configured to receive a second prong of the connector (cited above) so as to operatively couple an electrical wire to the electrical interface (see 6a and 12, figure 3; Kidawara), to operatively couple the first illumination connector to the first light source (see 116, figure 10; Barath), and to operatively couple the second illumination connector to the second light source (additional laser light source; Col. 8, lines 25-29; Barath). The examiner interpreted the transmission of light from the additional light source would occur through either pins 88 or 90 in figure 8 of Barath due to the third fiber 53 being next to fibers 46 and 48 in figures 3-4, where fibers 46 and 48 then diverge to be connected to either pins 88 or 90 (Col. 6, lines 31-39 | figure 8). The additional light source would be optically aligned through one of the sockets (118 or 119, figure 11 | socket 117 is already optically aligned with the first light 116 in figure 10) to achieve maximum power transfer, which would enhance the total amount of light which can be provided (Col. 6, lines 49-52).
Regarding claim 36, Barath and Kidawara further disclose the control unit includes a single housing (see 10, figure 1; Barath | 1a, figures 3 and 8; Kidawara) containing the electrical interface (see 6a, figure 3; Kidawara), the first light source (116, figure 10), and a processing unit (this element is interpreted under 35 USC 112f as a Barath and Kidawara are silent regarding a second light source. 
Barath teaches an additional laser light source that could provide laser light of sufficient energy through one or more fibers either in or along the coherent bundle for actually performing an operative procedure (Col. 8, lines 25-29). The third, single laser fiber (53, figure 3 | shown in phantom) is provided for use in laser treatment (Col. 5, lines 43-45).
It would have been obvious to modify the control unit of Barath and Kidawara with the additional laser light source (Col. 8, lines 25-29) as taught by Barath. Doing so would provide laser light for performing an operative procedure (Col. 8, lines 25-29; Barath).

Claim 27 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Barath (US 4,754,328) and Kidawara (US 4,862,258) as applied to claim 21 (for claim 27) and 31 (for claim 34) above, and further in view of MPEP 2144.04; Section IV, Subsection A.
Regarding claim 27, Barath and Kidawara disclose all of the features in the current invention as shown above for claim 21. Barath and Kidawara are silent regarding a proximal end of the first illumination connector is approximately 1.25 cm to approximately 1.4 cm from a proximal end of the second illumination connector.  
MPEP 2144.04, Section IVA Gardner v. TEC Syst. recites “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claim relative dimensions would not perform 
It would have been obvious to one of ordinary skill in the art to modify the medical device to have a proximal end of the first illumination connector is approximately 1.25 cm to approximately 1.4 cm from a proximal end of the second illumination connector. Doing so would be a design choice and does not affect the function of the device.
Regarding claim 34, Barath and Kidawara disclose all of the features in the current invention as shown above for claim 31. Barath and Kidawara are silent regarding a proximal end of the first illumination connector is approximately 1.25 cm to approximately 1.4 cm from a proximal end of the second illumination connector.  
MPEP 2144.04, Section IVA Gardner v. TEC Syst. recites “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claim relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device”.
It would have been obvious to one of ordinary skill in the art to modify the medical device to have a proximal end of the first illumination connector is approximately 1.25 cm to approximately 1.4 cm from a proximal end of the second illumination connector. Doing so would be a design choice and does not affect the function of the device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Nishio (US 2014/0328063); Omori (US 2009/0216086); Irion (US 2010/0022829); and Pileski (US 5,717,806).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851.  The examiner can normally be reached on M-F: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/P.F.W./Examiner, Art Unit 3795                                                                                                                                                                                                        March 25, 2021

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795